Appendix A to the Amended and Restated OPERATING EXPENSES LIMITATION AGREEMENT Series of Professionally Managed Portfolios Operating Expense Limit DSM Large Cap Growth Fund Class R 1.25% of average daily net assets Class I 0.95% of average daily net assets DSM Global Growth Fund Class R 1.45% of average daily net assets Class I 1.20% of average daily net assets DSM Small-Mid Cap Growth Fund Class R 1.40% of average daily net assets Class I 1.15% of average daily net assets DSM Global Growth & Income Fund Class R 1.35% of average daily net assets Class I 1.10% of average daily net assets PROFESSIONALLY MANAGED PORTFOLIOS DSM CAPITAL PARTNERS LLC By:/s/ Elaine E. Richards By:/s/ Stephen Memishian Name: Elaine E. Richards Name:Stephen Memishian Title: President Title: Managing Partner Appendix approved by the Board of Trustees:August 3, 2009; amended March1-2, 2012 to add the DSM Global Growth Fund; amended May14-15, 2013 to revise the limitations for the DSM Large Cap Growth Fund; and amended on August 12-13, 2013 to add the DSM Global Growth & Income Fund.
